Citation Nr: 1741765	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-21 448	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 28, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and friend 


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2010, the Veteran and two witnesses testified at a Travel Board hearing convened at the RO.  A transcript of the hearing has been included in the record.  The Veterans Law Judge (VLJ) who conducted the hearing has since retired from the Board.  The law requires that the VLJ who conducts a hearing on an appeal participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  Therefore, the Board offered a new hearing before the VLJ currently assigned to the Veteran's appeal.  38 C.F.R. § 19.3 (b).  In response, in a July 2017 statement, the Veteran indicated that he did not want a new hearing.

This matter was previously remanded by the Board in July 2011, August 2012, and November 2015.   


FINDING OF FACT

On June 26, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


